DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objection
3.	Claims 1-10 are objected to due to the following informality: 
there is a semicolon (;), as opposed to a period (.), at the end of the last line of claim 1. Appropriate correction is required.   
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 9 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 9 recites, “wherein the one or more physical computer processors are further configured to generate a performance score for a vehicle operator of the vehicle at the time of the detected vehicle event based on the manual review by the manual reviewer” (emphasis added).
However, it is unclear whether claim 9 is specifying that the performance score is generated by the processor, or by the manual reviewer, based on the manual review; and therefore, claim 9 is ambiguous. Nevertheless, for examination purpose, claim 9 is construed as a limitation that requires the manual reviewer to generate, using the processor, a performance score based on the manual review.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau 2008/0143834 in views of Pietron 2014/0200789.
	Regarding claim 1, Comeau teaches the following claimed limitations: a system configured to detect a vehicle event and generate review criteria; a portion of the system configured to couple with a vehicle ([0019]; [0030] lines 1-10 : e.g. a method/system that monitors the performance of a driver of a vehicle; wherein the system detects vehicle events—such as braking, throttle position, etc., and generates data regarding operation of the vehicle—such as: timing related to braking, slowing down or changing the throttle position, etc., and furthermore, it allows a reviewer—a user accompanying the driver—to make notes regarding the driver’s performance), the system comprising: multiple video capture devices configured to acquire visual output information representing a vehicle environment, the individual video capture devices having separate corresponding fields of view of the vehicle environment, the vehicle environment including spaces in and around an interior and an exterior of the vehicle ([0020]: e.g. the system incorporates plurality of video cameras for acquiring videos from various viewpoints; such as: (i) video camera for recording interior of the vehicle, including the driver; (ii )video cameras for recording exterior of the vehicle, etc.); one or more sensors configured to generate output signals conveying vehicle operation information related to the operation and/or context of the vehicle; and one or more physical computer processors configured by computer readable instructions to: detect, in real-time or near real-time, the vehicle event based on the vehicle operation information conveyed by the output signals ([0023]; [0025]: e.g. the system incorporates a computer/microprocessor in communication with the OBD system of the vehicle; thereby allowing the computer to gather, via internal and external sensors, various data detected regarding the vehicle, including: such as: vehicle speed, acceleration, brake actuation, position via GPS, etc.); determine a vehicle event type based on the vehicle operation information conveyed by the output signals; responsive to the detection of the vehicle event, generate one or more review criteria based on the visual output information as acquired ([0026] lines 1-11; [0027]; [0030] lines 1-10: e.g. the computer gathers vehicle operation data using various sensors, and thereby determines one or more vehicle event types; such as braking, or slowing down, etc., wherein the system also generates synchronization data by synchronizing captured video with vehicle operation data—such as, the timing of the brakes, etc., and thereby, the system also allows a reviewer to evaluate the driver’s performance) facilitate communication of: (i) the vehicle operation information, (ii) the visual output information as acquired, and (iii) the generated one or more review criteria to a remote computing device that is remote and separate from the vehicle ([0026] to [0028]: e.g. the computer wirelessly communicates with a remote computing device—such as a PC or a database management system—to store the data, which includes detected vehicle operation data,  synchronized data generated by synchronizing video data with vehicle operation data, etc.. In this regard, the synchronized data includes recorded data indicating timing of braking or slowing down—[0030] lines 1-10—that the reviewer uses to evaluate the driver’s performance. Thus, the generated review criteria is also communicated to the remote computing device).  
Comeau does not explicitly describe that the review criteria correspond to the detected vehicle event, wherein the one or more review criteria are generated based on the vehicle event type; wherein the one or more review criteria include one or more of a question, an inquiry, or a prompt for a manual reviewer, wherein the one or more review criteria are used to prompt the manual reviewer to provide manual reviewer input describing the detected vehicle event.
However, Pietron discloses a system that detects data related to one or more vehicle events, such as operation of the accelerator pedal, the brake pedal, etc. ([0036]), and wherein, responsive to such detection, the system generates one or more prompts (i.e. one or more review criteria) that correspond to the detected event(s); and thereby the system requests the user to provide manual input regarding the detected event ([0037]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Comeau in views of Pietron; for example, by incorporating an algorithm(s) that generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer (FIG 1, label “46”), and thereby allowing the reviewer to provide sufficient information regarding each operation condition of the vehicle, the driver’s performance, etc., so that the reviewer would have the option to provide detailed analysis regarding the driver’s performance and/or the vehicle status. 
Regarding claim 11, teaches the following claimed limitations: a method for detecting a vehicle event and generating review criteria ([0019]; [0030] lines 1-10 : e.g. a method/system that monitors the performance of a driver of a vehicle; wherein the system detects vehicle events—such as braking, throttle position, etc., and generates data regarding operation of the vehicle—such as: timing related to braking, slowing down or changing the throttle position, etc., and furthermore, it allows a reviewer—a user accompanying the driver—to make notes regarding the driver’s performance); the method comprising: acquiring visual output information representing a vehicle environment from individual video capture devices having separate corresponding fields of view of the vehicle environment, the vehicle environment including spaces in and around an interior and an exterior of the vehicle ([0020]: e.g. the system incorporates plurality of video cameras for acquiring videos from various viewpoints; such as: (i) video camera for recording interior of the vehicle, including the driver; (ii )video cameras for recording exterior of the vehicle, etc.); generating output signals conveying vehicle operation information related to the operation and/or context of the vehicle; detecting, in real-time or near real-time, the vehicle event based on the vehicle operation information conveyed by the output signals ([0023]; [0025]: e.g. the system incorporates a computer/microprocessor in communication with the OBD system of the vehicle; thereby allowing the computer to gather, via internal and external sensors, various data detected regarding the vehicle, including: such as: vehicle speed, acceleration, brake actuation, position via GPS, etc.); determining a vehicle event type based on the vehicle operation information conveyed by the output signals; generating one or more review criteria based on the visual output information as acquired ([0026] lines 1-11; [0027]; [0030] lines 1-10: e.g. the computer gathers vehicle operation data using various sensors, and thereby determines one or more vehicle event types; such as braking, or slowing down, etc., wherein the system also generates synchronization data by synchronizing captured video with vehicle operation data—such as, the timing of the brakes, etc., and thereby, the system also allows a reviewer to evaluate the driver’s performance); and facilitating communication of: (i) the vehicle operation information, (ii) the visual output information as acquired, and (iii) the generated one or more review criteria to a remote computing device that is remote and separate from the vehicle ([0026] to [0028]: e.g. the computer wirelessly communicates with a remote computing device—such as a PC or a database management system—to store the data, which includes detected vehicle operation data,  synchronized data generated by synchronizing video data with vehicle operation data, etc.. In this regard, the synchronized data includes recorded data indicating timing of braking or slowing down—[0030] lines 1-10—that the reviewer uses to evaluate the driver’s performance. Thus, the generated review criteria is also communicated to the remote computing device).
Comeau does not explicitly describe that the review criteria correspond to the vehicle event, wherein the one or more review criteria are generated based on the vehicle event type, wherein the one or more review criteria include one or more of a question, an inquiry, or a prompt for a manual reviewer, wherein the one or more review criteria are used to prompt the manual reviewer to provide manual reviewer input describing the detected vehicle event.
However, Pietron discloses a system that detects data related to one or more vehicle events, such as operation of the accelerator pedal, the brake pedal, etc. ([0036]), and wherein, responsive to such detection, the system generates one or more prompts (i.e. one or more review criteria) that correspond to the detected event(s); and thereby the system requests the user to provide manual input regarding the detected event ([0037]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Comeau in views of Pietron; for example, by incorporating an algorithm(s) that generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer (FIG 1, label “46”), and thereby allowing the reviewer to provide sufficient information regarding each operation condition of the vehicle, the driver’s performance, etc., so that the reviewer would have the option to provide detailed analysis regarding the driver’s performance and/or the vehicle status. 
Regarding claims 2 and 12, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11. 
The limitation, “wherein generation of the one or more review criteria is further based on the separate corresponding fields of view of the visual output information as acquired”, is already addressed per the modification discussed with respect to claims 1 and 11.
Particularly, Comeau already implements video cameras that capture different or separate field of views, including views external of the vehicle and views internal of the vehicle (see [0020]).
In addition, Comeau is modified based on a teaching gleaned from Pietron; and thereby the modified system generates one or more prompts (i.e. review criteria) based on the video data obtained from the cameras.   
Comeau in views of Pietron teaches the claimed limitations as discussed above; Comeau further teaches:  
Regarding claims 3 and 13, wherein at least one of the multiple video capture devices is configured to acquire the visual output information from a left side or a right side of the vehicle (see FIG 1, labels “16A” and “16B”); 
Regarding claims 5 and 15, wherein the generated one or more review criteria are further generated based on corresponding fields of view of individual non-system integrated video capture devices ([0020]; also see FIG 1, labels “16A” and/or “16B”: e.g. the cameras attached to the windshield are construed as non-system integrated video capture devices. Note that per Applicant’s disclosure, non-system integrated video capture devices are cameras located in the interior and/or exterior of the vehicle); 
Regarding claims 6 and 16, “the detection of the vehicle event is based on the vehicle operation information conveyed by the output signals that correspond to a set of parameters that describe the vehicle event”, per claim 6; “determining a set of parameters that describe the vehicle event for detecting the vehicle event”, per claim 16 ([0025]; [0030] lines 1-7: e.g. the system detects one or more of the vehicle events when sensed data regarding one or more parameters related to the vehicle events is transmitted to the computer/processor. For insistence, a braking event or throttle position event is determined when parameter related to the braking event or throttle position is received by the computer); 
Regarding claims 7 and 17, wherein the vehicle event type is further determined based on the visual output information as acquired from the multiple video capture devices ([0020]; [0027]; [0030] lines 1-7: e.g. the system already comprise a plurality of cameras; and wherein captured videos are synchronized with one or more corresponding vehicle operations; and thereby the vehicle event type is further determined based on the visual output information); 
Regarding claims 8 and 18,  wherein the one or more physical computer processors are further configured, responsive to a review of the detected vehicle event and/or previous detected vehicle events of the same vehicle event type by the manual reviewer, to generate coaching session information that corresponds to the detected vehicle event and/or previous detected vehicle events for use in a coaching session, wherein the coaching session information is different from the manual reviewer input ([0029]: e.g. the system has the option to generate, based on one or more detected vehicle events, information regarding the performance of the driver, including indication of a pass or fail based on one or more detected vehicle events. Accordingly, such information corresponds to the coaching session information that an authorized user, or the driver, can use in a coaching session).
Regarding claim 9 and 19, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11.
Although Comeau does not explicitly describe that the processor is “configured to generate a performance score for a vehicle operator of the vehicle at the time of the detected vehicle event based on the manual review by the manual reviewer” (per claim 9); “generating a performance score for a vehicle operator of the vehicle at the time of the vehicle event based on a manual review by the manual reviewer” (per claim 19), Comeau as modified based on the teaching of Pietron, teaches that the processor prompts the reviewer to provide input data based on one or more detected vehicle events (see the modification discussed per claims 1 and 11).
In this regard, a score is a form of nonfunctional descriptive matter; and wherein, the reviewer is normally providing a textual and/or numerical inputs when responding to the prompt.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Comeau; for example, by allowing the reviewer to provide a textual and/or numerical score when indicating the driver’s performance, so that the driver would have a further insight or awareness regarding his/her ability to properly drive the vehicle.  
Regarding claims 10 and 20, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11.
The limitation, “wherein the generated one or more review criteria include first review criteria for a first individual field of view corresponding to a first individual video capture device and second review criteria for a second individual field of view corresponding to a second individual video capture device, and wherein the first review criteria is different from the second review criteria based on the first individual field of view being different from the second individual field of view”, is already addressed per the modification discussed with respect  to claim 1. 
For instance, Comeau is modified based on Pietron to generates, based on each of the one or more detected vehicle events, including the detected operation data, synchronized video data related to each view etc., one or more corresponding prompts to the reviewer. Accordingly such one or more corresponding prompts regarding synchronized video data related to each view (e.g. FIG 1, labels “16A” and “16B”), indicates the generation of (i) a first review criteria for a first individual field of view corresponding to a first individual video capture device (FIG 1, label “16A”); (ii) a  second review criteria for a second individual field of view corresponding to a second individual video capture device (FIG 1, label “16B”), etc., wherein part (i) is different from part (ii).
●	Claims 4 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Comeau 2008/0143834 in views of Pietron 2014/0200789 and further in view of Nielsen 2011/0282542.
Regarding claims 4 and 14, Comeau in views of Pietron teaches the claimed limitations as discussed above per claims 1 and 11. 
Comeau, as modified per the teaching of Pietron, already teaches the remote computing device includes one or more computer processors and a display interface that displays to the manual reviewer “(i) the generated one or more review criteria to prompt the manual reviewer to provide the manual reviewer input describing the detected vehicle event based on the visual output information as acquired”; and “wherein the manual reviewer input received from the manual reviewer is responsive to one or more of the question, the inquiry, or the prompt describing the detected vehicle event; and generate a vehicle event record for the vehicle event, wherein the vehicle event record includes the manual reviewer input” (see above the discussion presented with respect to claims 1 & 11).
   Comeau, does not describe interface as customizable interface, which further displays “(ii) a portion of the vehicle operation information generated during the detected vehicle event, (iii) an input field configured to accept the manual reviewer input from the manual reviewer describing the detected vehicle event, and (iv) a portion of the visual output information acquired during the detected vehicle event, wherein the portion includes individual ones of the fields of view corresponding to the video capture devices”.
However, Nielsen discloses a system for acquiring and analyzing vehicle data relating to a vehicle that a driver operates, wherein the system incorporates various devices for acquiring different types of data regarding the vehicle; such as: sensors for acquiring various operation data of the vehicle, and video cameras for acquiring various viewpoints, etc.([0077]; [0083] to [0086]); and wherein the system also incorporates a functionality that analyzes the acquired data, and thereby generates, via a customizable graphical user interface, one or more pictorial and textual information to a user based on the analysis ([0105]; [0124]; [0126]; [0148] to [0151]; also see FIG 4).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Comeau in views of Pietron, and further in views of Nielsen; for example, by incorporating an algorithm(s) that generates one or more graphical interfaces that display various pictorial and/or textual data (content) relating to the operation of the vehicle and/or the driver (e.g. visual data with respect to one or more viewpoints; one or more parameters regarding the operational conditions of the vehicle; one or more prompts relating to one or more vehicle events, etc.); and wherein the graphical interface also allows the user (e.g. the reviewer or trainer, etc.) to select one or more viewing preferences (e.g. zooming-in to a particular area; changing the viewing angle, etc.), in order to provide the user with a more comprehensive status regarding the operations of the vehicle, which enables the user to properly analyze the pictorial and/or textual data and accurately determine further attributes related to the driving (e.g. causes of accidents [if any]; skills that the driver lacks with respect to safe driving, or obeying road signs, etc.), so that the user (e.g. the reviewer/trainer) would take one or more appropriate actions (e.g. recommend one or more additional trainings to the driver, etc.) to further improve the skills of the driver; thereby making the system more adaptive and reliable.   







Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, in view of Nielsen 2011/0282542, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US 11,069,275.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above patent, except that claim 1 of the patent recites further limitations; such as, the features recited with respect to the customizable user interface related to the remote computing device. 
However, given the implementation of the remote computing device recited per claim 1, along with the teaching of Nielsen regarding a customizable user interface that provides a reviewer with different sets of textual and graphical data (see [0105]; [0124]; [0126]; [0148] to [0151]), it would have been obvious to one of ordinary skilled in the art, before the effective filing date of the claimed invention, to modify current claim 1 in view of Nielsen; for example, by incorporating such features related to the customizable interface, etc., in order provide the reviewer with an additional option to easily and accurately analyze the state of the vehicle and/or the performance of the driver.  
Although exemplary analysis is presented with respect to claim 1, it is worth to note that similar type of analysis applies to the rest of the claims.  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715